Case 1:19-cv-02188-CFC-SRF Document 24 Filed 02/03/21 Page 1 of 3 PageID #: 1347




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 PAUL R. GOLDSTEIN,                            )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )      Civil Action No. 19-2188-CFC-SRF
                                               )
 AETNA LIFE INSURANCE CO. and                  )
 SANOFI-AVENTIS U.S. LLC,                      )
                                               )
                Defendants.                    )


                                   MEMORANDUM ORDER

        At Wilmington this 3rd day of February, 2021, having considered the MOTION to Seal

 Portions of Defendants Administrative Record pursuant to Fed. R. Civ. P. 5.2 and D. Del. LR

 5.1.3, filed by Aetna Life Insurance Company (“Aetna”) and Sanofi-Aventis U.S. LLC

 (“Sanofi,” together with Aetna, “Defendants”) (D.I. 17), the accompanying documents (D.I. 16,

 D.I. 17, Ex. 1), and plaintiff Paul R. Goldstein’s (“Mr. Goldstein”) response thereto (D.I. 22), IT

 IS HEREBY ORDERED THAT Defendants’ motion (D.I. 17) is GRANTED for the reasons set

 forth below:

        1.       Background. On November 25, 2019, Mr. Goldstein filed a complaint against

 Aetna and Sanofi seeking relief pursuant to the Employment Retirement Income Security Act of

 1974 (“ERISA”). (D.I. 1)

        2.      On June 30, 2020, the court so ordered the parties’ stipulated protective order,

 which prevents the filing of any document containing confidential information except as

 provided for by Fed. R. Civ. P. 5.2 and D. Del. LR 5.1.3. (See D.I. 12 at ¶ 12)
Case 1:19-cv-02188-CFC-SRF Document 24 Filed 02/03/21 Page 2 of 3 PageID #: 1348




        3.      On July 10, 2020, Defendants filed the present motion. (D.I. 17) That same day,

 Defendants also filed the portions of the administrative record that are the subject of the pending

 motion as an exhibit under seal. (D.I. 16)

        4.      On July 16, 2020, Defendants filed a redacted but not sealed version of the

 portions of the administrative record that are the subject of the pending motion. (D.I. 20)

        5.      Pursuant to Federal Rule of Civil Procedure 5.2(d) and Local Rule 5.1.3,

 Defendants’ motion seeks the court’s approval to file under seal portions of the administrative

 record, identified as “AETNA/GOLDSTEIN-000123 through AETNA/GOLDSTEIN-000641,”

 which contain confidential and proprietary information and the personal and health care-related

 information of Mr. Goldstein and his wife, Marsha Goldstein. (D.I. 17 at 1)

        6.      Legal standard. “The court may order that a filing be made under seal without

 redaction.” Fed. R. Civ. P. 5.2(d). “The party seeking to seal any part of a judicial record bears

 the heavy burden of showing that ‘the material is the kind of information that courts will protect’

 and that ‘disclosure will work a clearly defined and serious injury to the party seeking closure.’”

 Miller v. Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994) (quoting Publicker Indus., Inc. v.

 Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984)).

        7.      Analysis. The court finds that Defendants have met their burden to show that

 good cause exists to file portions of the administrative record under seal because the presumptive

 interest in public access to judicial records is outweighed by the privacy interests implicated by

 the fact that the portions of the record subject to this motion contain, among other things, highly

 sensitive medical information and personal identifiers. See Miller v. Indiana Hosp., 16 F.3d 549,

 551 (3d Cir. 1994) (quoting Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir.

 1984)); Everett v. Nort, 547 F. App’x. 117, 122 n. 9 (3d Cir. 2013) (recognizing “the important



                                                  2
Case 1:19-cv-02188-CFC-SRF Document 24 Filed 02/03/21 Page 3 of 3 PageID #: 1349




 privacy interest in one’s medical records”); In re Motions Seeking Access to 2019 Statements,

 585 B.R. 733, 752 (D. Del. 2018) (“Where materials contain personal identifiers, paired with

 confidential medical information, the potential risk to privacy interests in disclosure is self-

 evident.”).

        8.      Conclusion. For the foregoing reasons, IT IS HEREBY ORDERED THAT

 Aetna’s motion to seal (D.I. 17) is GRANTED.

        9.      This Memorandum Order is filed pursuant to 28 U.S.C. § 636(b)(1)(A), Fed. R.

 Civ. P. 72(a), and D. Del. LR 72.1(a)(2). The parties may serve and file specific written

 objections within fourteen (14) days after being served with a copy of this Memorandum Order.

 Fed. R. Civ. P. 72(a). The objections and responses to the objections are limited to ten (10)

 pages each.

        10.     The parties are directed to the court’s Standing Order In Pro Se Matters For

 Objections Filed Under Fed. R. Civ. P. 72, dated October 9, 2013, a copy of which is available

 on the court’s website, http://www.ded.uscourts.gov.

                                                                _________________________
                                                                Sherry R. Fallon
                                                                United States Magistrate Judge




                                                   3
